Citation Nr: 0916919	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-35 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1960. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran indicated in a letter received during November 
2008 that he would turn 75 during November 2008 and that his 
claim should be advanced on the docket.  This motion was 
ruled on by a Deputy Vice Chair during November 2008, 
indicating in her response that the Veteran was born on 
November [redacted], 1934 according to his records and thus did not 
meet the requisite 75 year age requirement.  Thus, the 
Veteran's motion to have his claim advanced on the docket has 
been denied.
[redacted]

FINDINGS OF FACT

1.  The Veteran served on active duty from October 1956 to 
October 1960.

2.  The Veteran did not serve during a period of war as 
defined by law.


CONCLUSION OF LAW

Entitlement to nonservice-connected pension is not warranted 
as a matter of law.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The Board notes that the Veteran did not receive 
preadjudication notice concerning his claim for pension.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here, 
there is no dispute as to the Veteran's dates of service, nor 
does he contend that he had additional service.  As the claim 
for pension is being denied as a matter of law, there is no 
prejudice to the Veteran by the lack of VCAA notice.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (that 
failure to comply with the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Analysis

The Veteran claims that he should receive a pension because 
he served in the United States Air Force from October 1956 to 
October 1960 with service overseas and was honorably 
discharged.  He contends that this service was during the 
"cold war" with Russia, and that such should qualify him 
for benefits.

In order to establish basic eligibility for VA pension 
benefits, a veteran must have had the requisite service.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3.  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a).

By statute, the term "period of war" currently means the 
Spanish-American War, the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era and the 
Persian Gulf War.  38 U.S.C.A. § 101(11) (West 2002).

A review of the record shows that the Veteran served on 
active duty from October 1956 to October 1960, with no prior 
service.  The Veteran's application for benefits and 
subsequent argument, notes only this period of service.  
Under 38 U.S.C.A. 
§ 101 (9) and 38 C.F.R. § 3.2 (e), the Korean conflict began 
on June 27, 1950 and ended on January 31, 1955.  The Vietnam 
Era began on February 28, 1961, and ended on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period.  In all other cases, the Vietnam Era 
began on August 5, 1964, and ended on May 7, 1975.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (f).

Based on statutory and regulatory law, the Veteran served 
during peacetime, as he served during the time period between 
the Korean conflict and the Vietnam era.  There is no 
provision of law establishing the "cold war" as a period of 
war for VA purposes.  Thus, the Veteran did not serve 90 days 
or more during a period of war.  As the Veteran does not have 
any qualifying wartime service, he does not meet the basic 
eligibility requirements for VA non-service connected pension 
benefits.  In this case, the law is dispositive.  
Accordingly, the claim for entitlement to pension must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

Entitlement to nonservice-connected pension is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


